HAYNSWORTH, Chief Judge:
The question is whether there is a body of federal common law conferring rights upon private citizens to enjoin intra-state stream pollution which is not enjoinable under the Federal Water Pollution Control Act Amendments of 1972. 33 U.S.C.A. § 1251 et seq. We hold there is not.
Jones Falls Stream, which flows into the Patapsco River and thence into Baltimore Harbor, from time to time is polluted by untreated sewage flowing over the weir of the Jones Falls Sewage System treatment plant.
A group of citizens living near Jones Falls Stream or frequenting its banks joined as plaintiffs in this action seeking injunctive relief under the federal statute. It soon appeared, however, that they had no cause of action under the statute, for the city officials had submitted to the Maryland Department of Public Works a timely and properly supported application for a discharge permit under the provisions of § 1342(k). That section provides that, during the pendency of a timely and properly supported application, discharges shall not be in violation of the statute. Later, during the pendency of this litigation, the state agency, with the authorization of the Environmental Protection Agency, actually issued a permit since there was a finding that the present statutory standards were being met.
Permitting an interim discharge of pollutants is in accordance with the comprehensive regulatory scheme of the Federal Water Pollution Control Act Amendments of 1972. Its ultimate objective is the elimination of all water pollution. Purity how*1008ever, is not to be achieved or required instantaneously. Instead the Act establishes a series of steps which impose progressively stricter standards until the final elimination of all pollutant discharges is achieved, that being envisioned for the year 1985.
When it appeared that the plaintiffs might have no cause of action under the statute, they tendered an amended complaint alleging also a federal common law right of action to obtain an injunction against further connections to the sewer line emptying into the Jones Falls Stream. The amended complaint was rejected because the district court concluded there was no federal jurisdiction to consider the claim. We come to the same result, but we reach it on the merits, concluding that the amended complaint stated no claim upon which relief may be granted.
When the Supreme Court in 1938 decided Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188, it reversed the course of earlier judicial history during which federal courts had fashioned their own substantive rules of law for application to controversies within the diversity jurisdiction. In halting that course, the Supreme Court declared, supra at 78, 58 S.Ct. at 822:
There is no federal general common law. Congress has no power to declare substantive rules of common law applicable in a state whether they be local in their nature or “general,” be they commercial law or a part of the law of torts. And no clause in the Constitution purports to confer such a power upon the federal courts.
While Erie’s doctrine has remained one of the fundamental ties of our federalist system of government, absolutisms seldom remain absolute. Since Erie, some federal common law has evolved.
This “new federal common law”1 respecting waters2 came into being as a necessary expedient in the resolution of interstate controversies. When ranchers in New Mexico used a pesticide which polluted streams in Texas upon which Texas citizens were dependent for drinking water,3 or when cities and sewage commissions in Wisconsin cast insufficiently treated sewerage into Lake Michigan which polluted beaches in Illinois,4 the federal courts were confronted with a dilemma. The law of the state whose citizens were subject to injuries by the interstate pollution ought not to govern the conduct of citizens and municipalities in another state, while to apply the law of the offending state would be a utilization of the laws of a state whose selfish interest was in the protection of the offenders, herself, her political subdivisions or her citizens. Of necessity, the Court of Appeals for the Tenth Circuit, in 1971, in Pankey, and the Supreme Court, in 1972, in Illinois v. Milwaukee, turned to a body of federal common law for the resolution of interstate pollution controversies when a state sought extra-territorial relief on behalf of her citizens.5
We may thus take it as established that there is a body of federal common law by which a public nuisance in one state which infringes upon the environmental and ecological rights of another state may be abated. As thus applied, there is an *1009acceptable accommodation of state and national interests.6
Too, as the Supreme Court observed in Illinois v. Milwaukee, there is much federal interest in interstate and navigable waters. The existence of the Federal Water Pollution Control Act attests to the federal interest in interstate waters. Yet, the statute was largely designed to enlist the aid of the states and, through state action, to achieve the final objective of purity of waters. As the Congress stated in § 1251(b) of the Act:
It is the policy of the Congress to recognize, preserve, and protect the primary responsibilities and rights of States to prevent, reduce, and eliminate pollution,
Perhaps with the exception of actions by the United States to abate public nuisances created in navigable waters by polluters,7 but consistent with § 1251(b), the doctrine of Illinois v. Milwaukee has not been extended beyond the abatement of public nuisances in interstate controversies where the complainant is a state and the offenders are creating extra-territorial harm.8 In controversies such as this one, there is present neither the reason nor the necessity for the invocation of a body of federal common law which was present in Illinois v. Milwaukee. This intrastate controversy is entirely local. The plaintiffs are Maryland citizens complaining of the conduct of public officials of the City and County of Baltimore, Maryland. It is not contended that the alleged pollution of Jones Falls Stream has any effect outside the State of Maryland, and no other state is complaining of it. Maryland law is perfectly adequate for the resolution of such disputes between some of her citizens and some of her public officials. To the extent there is a federal interest, it is expressed in the Federal Water Pollution Control Act Amendments of 1972, but the plaintiffs have no claim based upon that statute.
Indeed, it would be an anomaly to hold that there was a body of federal common law which proscribes conduct which the 1972 Act of Congress legitimates. The defendants are in compliance with the statute. They are operating under a permit issued in accordance with the statute and the authorization of the Environmental Protection Agency. The Congress and the Executive Department, acting through the Environmental Protection Agency, have declared their conduct lawful until the time for the application of more restrictive standards. While the state courts are free to apply state nuisance law more rigidly,9 a federal court in such a local controversy may not turn to a supposed body of federal common law to impose stricter standards than the statute provides.
*1010That the rule of Illinois v. Milwaukee is limited to interstate controversies in which the rights of a state are sought to be vindicated, is supported not only by the absence of any underlying reason and necessity for an extension of the rule but by the recent case of Reserve Mining Co. v. Environmental Protection Agency, 8 Cir., 514 F.2d 492, 520, 521 (En Banc). There the United States and the States of Michigan, Minnesota and Wisconsin were among the plaintiffs seeking to enjoin Reserve Mining’s discharge of taconite tailings into Lake Superior. The Court of Appeals for the Eighth Circuit, while granting relief on other grounds, held that the rule of Illinois v. Milwaukee was inapplicable, notwithstanding the presence of the state plaintiffs, because no interstate effect was alleged.
Here, where the controversy is strictly local, where there is no claim of vindication of the rights of another state and where there is no allegation of any interstate effect, we conclude there is no body of federal common law to which the plaintiffs may resort in their effort to obtain judicial relief from discharges which the federal statute and the federal regulatory agency permit.
Since the amended complaint did not state a claim upon which relief might be granted, the district court properly dismissed it.

AFFIRMED.


. See Friendly, “In Praise of Erie — and the New Federal Common Law.” 39 N.Y.U.L.Rev. 383 (1964).


. There is a body of federal common laws for the implementation and enforcement of federal constitutional grants and guarantees and, more particularly, for the settlement of interstate boundary disputes. See Monaghan, Forward: Constitutional Common Law, The Supreme Court, 1974 Term, 89 Harv.L.Rev. 1 (1974).


. Texas v. Pankey, 10 Cir., 441 F.2d 236.


. Illinois v. Milwaukee, 406 U.S. 91, 92 S.Ct. 1385, 31 L.Ed.2d 712 (1972).


. Such a body of federal common law had been applied before Erie. In Georgia v. Tennessee Copper Company, 206 U.S. 230, 27 S.Ct. 618, 51 L.Ed. 1038 (1907) the Supreme Court held that the State of Georgia was entitled to injunctive relief against the discharge of noxious fumes from copper works located in Tennessee where the evidence showed that the fumes were destroying forests and crops over a large section of Georgia.


. See Monaghan, Forward: Constitutional Common Law, The Supreme Court, 1974 Term, 89 Harv.L.Rev. 1 (1974); Note, “Federal Jurisdiction — Environmental Law — Nuisance— State Ecological Rights Arising Under Federal Common Law — Texas v. Pankey, 10 Cir., 441 F.2d 236, 1972 Wis.L.Rev. 597.


. United States v. Ira S. Bushey & Sons, Inc., D.Vt., 363 F.Supp. 110, affd. 2 Cir., 487 F.2d 1393, and see United States v. Lindsay, E.D.N.Y., 357 F.Supp. 784, 794, but see United States ex rel. Scott v. United States Steel Corp., N.D., Ill., 356 F.Supp. 556, in which it was held that the State of Illinois, as well as the United States, had a right of action to abate the nuisance, though there appeared to be no allegation of any interstate effect. The question is not before us, but the proposition of these cases may be questionable now that the 1972 Amendments of the Federal Water Pollution Control Act are effective. See Reserve Mining Co. v. Environmental Protection Agency, 8 Cir., 514 F.2d 492, 520, 521, 532.


. It is not essential that one or more states be formal parties if the interests of the state are sufficiently implicated. In Hinderlider v. La Plata River & Cherry Creek Ditch Co., 304 U.S. 92, 58 S.Ct. 803, 82 L.Ed. 1202 (1938), the plaintiff was the Ditch Co. complaining of the denial by Colorado officials of rights to withdraw water from the La Plata River. The defendants undertook to justify their conduct on the basis of an interstate compact between the states of Colorado and New Mexico which had been approved by the Congress of the United States. Enforcement of the plaintiff’s claim would have denied New Mexico waters which the compact allocated to it.


. Congress recognized the continuing validity of state common law nuisance actions in subsection 1365(e) of the Amendments.